                                          Case 4:20-cv-03128-PJH Document 26 Filed 03/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KAVIN MAURICE RHODES,                             Case No. 20-cv-03128-PJH
                                                          Plaintiff,
                                   8
                                                                                           ORDER
                                                   v.
                                   9
                                                                                           Re: Dkt. Nos. 24, 25
                                  10     D. FORD, et al.,
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The operative amended complaint was filed on September 28, 2020, and

                                  15   the court ordered service on October 30, 2020. Plaintiff seeks to add several defendants

                                  16   and claims regarding events in December 2020 and January 2021. Assuming that these

                                  17   claims are fully exhausted, a prisoner may only satisfy the exhaustion requirement as

                                  18   long as he exhausted his administrative remedies prior to filing an amended complaint.

                                  19   See Rhodes v. Robinson, 621 F.3d 1002, 1006 (9th Cir. 2010) (amended complaint

                                  20   raised new claims which arose after the original complaint was filed); Cano v. Taylor, 739

                                  21   F.3d 1214, 1220–21 (9th Cir. 2014) (amended complaint raised new claims which arose

                                  22   prior to the filing of the initial complaint). These allegations could not have been

                                  23   exhausted until after the filing of the amended complaint and cannot be brought in this

                                  24   action.

                                  25             To the extent plaintiff seeks to file a second amended complaint and bring these

                                  26   claims, any such request is denied. “[M]ultiple claims against a single party are fine, but

                                  27   Claim A against Defendant 1 should not be joined with unrelated Claim B against

                                  28   Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims
                                          Case 4:20-cv-03128-PJH Document 26 Filed 03/22/21 Page 2 of 2




                                   1   against different defendants belong in different suits,” not only to prevent the sort of

                                   2   “morass” that a multi-claim, multi-defendant suit can produce, “but also to ensure that

                                   3   prisoners pay the required filing fees – for the Prison Litigation Reform Act limits to 3 the

                                   4   number of frivolous suits or appeals that any prisoner may file without prepayment of

                                   5   required fees.” Id. (citing 28 U.S.C. § 1915(g)). Here plaintiff seeks to add new claims

                                   6   against new defendants. While the allegations in this action involve retaliation and the

                                   7   new claims also involve retaliation, plaintiff has not shown that the new claims are

                                   8   sufficiently linked to the current claims. Plaintiff may file a new action against these

                                   9   defendants.

                                  10          For the foregoing reasons:

                                  11          1. Plaintiff’s motion to supplement the pleadings (Docket No. 25) is DENIED.

                                  12   Plaintiff may raise the claims in a separate action. The clerk shall send plaintiff a blank
Northern District of California
 United States District Court




                                  13   civil rights form and application to proceed in forma pauperis.

                                  14          2. Plaintiff’s motion to compel (Docket No. 24) is DENIED. No defendants have

                                  15   appeared in this case so a motion to compel is premature. Plaintiff is informed that court

                                  16   staff has been in contact with the United States Marshal regarding service of defendants

                                  17   and will continue to monitor the case.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 22, 2021

                                  20

                                  21                                                              /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  22                                                            United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
